          Case 2:17-cv-03639-BMS Document 45 Filed 03/11/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL CARTER,                                  :
         Plaintiff,                              :              CIVIL ACTION
                                                 :
v.                                               :
                                                 :
SUNGARD AVAILABILITY                             :
SERVICES, LP,                                    :              No. 17-3639
           Defendant.                            :

                                            ORDER

        AND NOW, this 11th day of March 2019, upon consideration of Plaintiff’s Motion for

Summary Judgment, Defendant’s response, and Plaintiff’s reply, and Defendant’s Motion for

Summary Judgment and Plaintiff’s response, and for the reasons stated in this Court’s

Memorandum dated March 11, 2019, it is ORDERED that:

     1. Plaintiff’s motion (Document No. 34) is DENIED.

     2. Defendant’s motion (Document No. 35) is GRANTED in part and DENIED in part.

           a. Defendant’s motion as to the statute of limitations and the administrative

               exemption is DENIED.

           b. Defendant’s motion as to the unjust enrichment claim is GRANTED. Plaintiff’s

               unjust enrichment claim is DISMISSED.

     3. Defendant’s Motion to File Redacted Documents and Place Documents Under Seal

        (Document No. 40) is GRANTED. Defendant may file redacted versions of its

        Memorandum of Law in Opposition to Plaintiff’s Motion for Summary Judgment and

        accompanying Exhibit A and file accompanying Exhibit F under seal.
     Case 2:17-cv-03639-BMS Document 45 Filed 03/11/19 Page 2 of 2



4. The Joint Motion and Stipulation to Adjourn Trial Date and Related Pretrial Deadlines is

   DENIED.

                                        BY THE COURT:




                                                                     .
                                        Berle M. Schiller, J.




                                           2
